DETAILED ACTION
1.	Claims 21-40 are currently pending. The effective filing date of the present application is 5/31/2019. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,937,014. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to broaden the claim to leave out that the authorization request message comprising transaction data and the adding/removing of descriptive adjectives.
17/104449
10,937,014
Claim 21 (Similarly claims 23, 33-36 and 38-40)
Claim 1
A computer-implemented method for electronic transaction message conversion, comprising:
A computer-implemented method for electronic transaction message conversion, comprising:
receiving an authorization request message;
receiving an authorization request message from a point of sale (POS) device, the authorization request message comprising transaction data;
validating the authorization request message;
validating the authorization request message;
storing data associated with the authorization request message in a transaction database;
storing the transaction data in a transaction data database;
sending a provisional authorization response message in response to the authorization request message;
generating a provisional authorization response message;

sending the provisional authorization response message to the POS device;
receiving a capture message in response to the provisional authorization response message;
receiving a capture message from the POS device, the capture message having been generated by the POS device in response to the provisional authorization response message;
validating the capture message;
validating the capture message;
translating the capture message to a composite message; and
translating the capture message to a composite message, the composite message being single-message system (SMS)-compatible; and
sending the composite message to a payment network.
sending the composite message to a payment network.  





Claim 22
Claim 2
The method of claim 21, wherein the authorization request message and the capture message are dual-message system (DMS)-compatible.
The method of claim 1, wherein the authorization request message and the capture message are dual-message system (DMS)-compatible.




Claim 24
Claim 3
The method of claim 21 wherein validating the authorization request message comprises one or more of: running a mod check on an account number included in the authorization request message; and running a credit check on an account holder.
The method of claim 1, wherein validating the authorization request message comprises one or more of:  running a mod check on an account number included in the authorization request message; and running a credit check on an account holder.


Claim 25
Claim 4
The method of claim 21, wherein the data associated with the authorization request message comprises at least one of: a transaction amount, a primary account number (PAN), an expiration date, a merchant identifier, and a bank identification number (BIN).
The method of claim 1, wherein the transaction data comprises at least one of: a transaction amount, a primary account number (PAN), an expiration date, a merchant identifier, and a bank identification number (BIN).


Claim 26
Claim 5
The method of claim 21, wherein the provisional authorization response message is associated with a unique identifier, and further comprising: storing the unique identifier in association with the data associated with the authorization request message.
The method of claim 1, wherein the provisional authorization response message is associated with a unique identifier, and further comprising:
storing the unique identifier in association with the transaction data.


Claim 27
Claim 6
The method of claim 26, wherein the capture message comprises the unique identifier and transaction clearing and settlement data.
The method of claim 5, wherein the capture message comprises the unique identifier and transaction clearing and settlement data.


Claim 28
Claim 7
The method of claim 27, wherein validating the capture message comprises: 
retrieving at least a part of the data associated with the authorization request message from the transaction database using the unique identifier in the capture message; and 
comparing the retrieved data from the transaction database against at least a portion of the transaction clearing and settlement data.
The method of claim 6, wherein validating the capture message comprises:
retrieving the transaction data from the transaction data database using the unique identifier in the capture message; and
comparing the retrieved transaction data against at least a portion of the transaction clearing and settlement data.


Claim 29
Claim 9
The method of claim 27, wherein translating the capture message to the composite message comprises: converting a first message type indicator of the capture message to a second message type indicator corresponding to the composite message; merging at least a portion of the data associated with the authorization request message with the transaction clearing and settlement data; and inserting the second message type indicator and the merged at least the portion of the data associated with the authorization request message and transaction clearing and settlement data in the composite message.
. The method of claim 8, wherein translating the capture message to a composite message comprises: converting a first message type indicator of the capture message to a second message type indicator corresponding to the composite message; merging at least a portion of the transaction data with the transaction clearing and settlement data; and inserting the second message type indicator and the merged transaction and transaction clearing and settlement data in the composite message.


Claim 29
Claim 8
The method of claim 21, wherein the authorization request message, the capture message, and the composite message are in ISO 8583 format.
The method of claim 1, wherein the authorization request message, the capture message, and the composite message are in ISO 8583 format.


Claim 31 (Similarly claim 37)
Claim 10
The method of claim 21, further comprising:
receiving a first final authorization response message from the payment network, the first final authorization response message being single-message system (SMS)- compatible;
translating the first final authorization response message to a second final authorization response message, the second final authorization response message being dual-message system (DMS)-compatible; and sending the second final authorization response message to a point of sale (POS) device.
The method of claim 1, further comprising:
receiving a first final authorization response message from the payment network, the first final authorization response message being SMS-compatible;
translating the first final authorization response message to a second final authorization response message, the second final authorization response message being DMS-compatible;
sending the second final authorization response message to the POS device.


Claim 32
Claim 11
The method of claim 31, wherein the first final authorization response message and the second final authorization response message are in ISO 8583 format, and wherein translating the first final authorization response message to a second final authorization response message comprises: converting a third message type indicator of the first final authorization response message to a fourth message type indicator corresponding to the second final authorization response message; and inserting the fourth message type indicator in the second final authorization response message.
The method of claim 10, wherein the first final authorization response message and the second final authorization response message are in ISO 8583 format, and wherein translating the first final authorization response message to a second final authorization response message comprises:
converting a third message type indicator of the first final authorization response message to a fourth message type indicator corresponding to the second final authorization response message; and
inserting the fourth message type indicator in the second final authorization response message.



Allowable Subject Matter Over the Prior Art
5.	The following is an examiner's statement of reasons for allowance: 
	The most remarkable prior art of record is: 
Andrew (U.S. Patent Publication No. 2020/0327539) 
Fuentes (U.S. Patent Publication No. US 2013/0054468)
Patterson (U.S. Patent No. 8,636,203).
The prior art fails to disclose at least the following limitations:
21. (New) A computer-implemented method for electronic transaction message conversion, comprising:
receiving an authorization request message;
validating the authorization request message;
storing data associated with the authorization request message in a transaction database;
sending a provisional authorization response message in response to the authorization request message;
receiving a capture message in response to the provisional authorization response message;
validating the capture message;
translating the capture message to a composite message; and
sending the composite message to a payment network.
None of the prior art of record remedies the deficiencies found Andrew, Fuentes and Patterson. Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rationale to combine prior art teachings.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                            Michael.walker@uspto.gov